                                            UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF NORTH CAROLINA
                                                 ASHEVILLE DIVISION
                                                   1:18-cv-00341-FDW

              WILLIAM KIMBLE, Jr.,                )
                                                  )
                                 Plaintiff,       )
                                                  )
              vs.                                 )                             ORDER
                                                  )
              SAINT T. TAPP, et al.,              )
                                                  )
                                 Defendants.      )
              ___________________________________ )

                          THIS MATTER is before the Court following Plaintiff’s failure to comply with the

              Court’s Order dated June 17, 2019, in which the Court allowed Plaintiff twenty days in which to

              file a response to that Order showing cause why this action should not be dismissed as duplicative

              of another action filed by the Plaintiff pursuant to 42 U.S.C. § 1983, which the Court ordered

              survived initial review. [See Doc. 9]. Plaintiff has not responded to the Court’s order, and the

              deadline to do so has passed. Therefore, the Court will dismiss this action for Plaintiff’s failure to

              prosecute and as duplicative of the Plaintiff’s other pending case, Civil Case No. 1:18-cv-00284-

              FDW.

                          IT IS, THEREFORE, ORDERED that:

                          (1) This action is dismissed without prejudice.

                          (2) The Clerk of this Court is directed to terminate this action.


Signed: August 19, 2019
